- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Company Taxpayers ID (CNPJ): 04.032.433/0001-80 Company Registry ID (NIRE): 33300275410 Publicly-held Company NOTICE TO THE SHAREHOLDERS RESULTS OF THE AUCTION OF SHARE FRACTIONS FROM THE REVERSE STOCK SPLIT Rio de Janeiro, May 17, 2010  Contax Participações S.A. (Bovespa: CTAX3, CTAX4 and OTC: CTXNY) hereby announces that the auction of the share fractions arising from the reverse stock split and simultaneous stock split occurred today, according to the Notice to the Shareholders released on May 13, 2010, with the partial quantity of 478,750 common shares and 98,466 preferred shares being sold. Due to market conditions, a total of 181,200 preferred shares were not sold, with the auction of the outstanding shares to be announced on a subsequent date, on a Notice to the Shareholders to follow. We emphasize that, as stated on the Notice to the Shareholders released on May 13, 2010, the financial value of the transaction will be available to the shareholders in a period of 10 (ten) business days, after the date of the auction where all of the share fractions are fully sold. Michel Neves Sarkis CFO and Investor Relations Officer Contax Participações S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 18, 2010 CONTAX PARTICIPAÇÕES S.A. By: /
